HUGHES, J.,
CONCURRING IN RESULT ONLY:
I respectfully concur in result only. I concur in the result reached by the majority because I recognize that where the General Assembly has enacted a “comprehensive scheme of legislation,” KRS 82.082(2), local government may not legislate to the contrary. Because KRS Chapter 337 is a comprehensive statutory scheme on the issue of wages, and more specifically the minimum wage, even the extremely broad home rule powers given Louisville Metro do not allow for an ordinance contradicting the statute. That said, the dissent aptly quotes KRS 83.410(4) wherein the General Assembly recognizes that “conditions found in cities of the first class are sufficiently different from those found in other cities to necessitate this grant of authority and complete home rule.” It is no accident that the two largest cities in Kentucky, Louisville and Lexington, have adopted local ordinances that provide for a higher minimum wage. Conditions are indeed different in urban areas, including the cost of living, which is indisputably higher than in the more rural areas of our Commonwealth. However modest the current minimum wage of $7.25 is generally, it is even more so in areas where housing, fuel and other necessities cost more. Being “united” rather than “divided” does not mean that all issues of great significance to Kentuckians must be treated-at the state level in a homogenous way. Our General Assembly has long recognized that fundamental principle. and they could well recognize home rule authority in the area, of minimum wages. The fact is, as of yet, they have not done so, and, under existing Kentucky law, the- comprehensive scheme in Chapter 337 is a bar to the Louisville Metro ordinance.